                                               United States Bankruptcy Court
                                                    Southern District of New York
 In re    Salil P. Manilal                                                                      Case No.   20-11393 (SCC)
                                                                     Debtor(s)                  Chapter    11


                                   STATEMENT REGARDING PAYMENT ADVICES
                                     PURSUANT TO 11 U.S.C. § 521(a)(1)(B)(iv)

I, Salil P. Manilal, declare under penalty of perjury that the foregoing is true and correct:

         I have not been employed by any employer within the 60 days before the date of the filing of the petition.

         I was employed by an employer within 60 days before the date I filed my bankruptcy petition, but I have not received
         payment advices or other evidence of payment because

         I have received payment advices or other evidence of payment within 60 days before the date I filed my bankruptcy petition
         from any employer, and they are attached.




Date July 16, 2020                                      Signature    /s/ Salil P. Manilal
                                                                     Salil P. Manilal
                                                                     Debtor
